Citation Nr: 0835987	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-21 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for prostate disability 
to include prostate cancer, including based on herbicide 
exposure.   

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
prostate disability to include prostate cancer.    

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1955 to May 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
in pertinent part denied service connection for PTSD, 
prostate disability, and lymphoma of the tonsils.  The 
veteran filed a Notice of Disagreement pertaining to all 
three of these issues in April 2004 and then the RO issued a 
statement of the case in May 2005.  Then, in a June 2005 Form 
9, the veteran only appealed the issue of service connection 
for PTSD.  

In a separate June 2005 statement, the veteran filed claims 
for compensation under 38 U.S.C.A. § 1151 for prostate cancer 
and lymphoma of the tonsils.  These claims were then denied 
by a July 2006 rating decision.  In a September 2006 
statement the veteran indicated that his claims for 
compensation for prostate cancer and lymphoma were not 1151 
claims but simply claims for service connection based on 
Agent Orange (i.e. herbicide exposure) in Vietnam.  In an 
August 2007 statement of the case the RO upheld the denial of 
compensation under 38 U.S.C.A. § 1151 for lymphoma of the 
tonsils.  Then, in a later August 2007 supplemental statement 
of the case, the RO denied service connection for prostate 
disability including based on exposure to herbicides and 
upheld the denial of compensation for prostate disability 
under 38 U.S.C.A. § 1151.  

The veteran did not perfect an appeal to the Board with a 
Form 9 concerning the issue of compensation under 38 U.S.C.A. 
§ 1151 for lymphoma of the tonsils.  Accordingly, this matter 
is not before the Board.  Also, because the veteran did not 
file a Form 9 pertaining to the matter of service connection 
for lymphoma of the tonsils, this matter is also not before 
the Board.  Given that the RO did find that the veteran had 
perfected appeals to the Board pertaining to his prostate 
disability claims and certified these appeals to the Board, 
however, the Board finds that these matters have been placed 
in appellate status.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The veteran will be notified if any 
action is required on his part.  


FINDINGS OF FACT

1.  It is not shown that the veteran was exposed to any 
herbicides in service.

2.  It is not shown that the veteran's prostate disability 
became manifest until many years after service, nor is it 
shown that any prostate disability is related to service or 
to any herbicide exposure therein.

3.  It is not shown that any of the veteran's prostate 
disability resulted from VA treatment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
prostate disability to include prostate cancer are not met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).  

2.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for prostate disability are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.358 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A December 2005 
letter from the RO explained what the evidence needed to show 
to substantiate a claims for service connection, along with a 
claim for compensation under 38 U.S.C.A. § 1151.  It also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  Although the 
veteran was not provided notice (specifically pertaining to 
the instant claims) regarding criteria for rating the 
disabilities at issue and effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) such 
notice would only be relevant if the benefits sought were 
being granted.

The Board notes that the December 2005 notice pertaining to 
the evidence necessary to substantiate a claim for service 
connection only referred to claims for service connection for 
hearing loss and tinnitus and not to the veteran's claim for 
service connection for prostate disability.  Given that the 
record does not show, nor has the veteran alleged, that he 
had any prostate problems in service or for many years 
thereafter; given that the record does not show that the 
veteran actually  has prostate cancer so as to make him 
potentially eligible for presumptive service connection on 
the basis of herbicide exposure in service; and given that 
there is no competent evidence of record of any relationship 
between service and any current prostate disability, the 
Board finds that a Remand to provide the veteran with a VCAA 
notice letter that specifically addresses the issue of 
service connection for prostate disability would serve no 
useful purpose.  

The Board notes that the only records the veteran identified 
concerning prostate cancer are VA records, which show only 
benign prostatic hypertrophy.  Also, although the veteran did 
indicate that he had prostate cancer at his September 2008 
Board hearing, it is clear from his testimony that when he 
made this indication, he was actually referring to his 
lymphoma of the tonsils, not to cancer of the prostate.  
Accordingly, as the veteran is not alleging that any prostate 
disability (including prostate cancer or benign prostatic 
hypertrophy) became manifest in service or within the first 
post service year, and in the absence of any indication that 
the veteran has prostate cancer, there is no indication that 
further VCAA notice and/or development of the claim of 
service connection would result in the production of evidence 
that would demonstrate that the veteran currently has 
prostate cancer (so as to potentially warrant service 
connection on a direct or presumptive basis), or that the 
veteran's current prostate disability (i.e. benign prostatic 
hypertrophy) became manifest in service (so as to potentially 
warrant service connection on a direct basis).  Accordingly, 
the lack of specific VCAA notice pertaining to service 
connection for prostate disability to include prostate cancer 
did not prejudice the veteran as it did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).       

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice provided and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the Board notes that the RO is 
generally under a heightened duty to assist in a case such as 
this, where the service medical records are not available.  
In the instant case, however, the veteran has not alleged 
that he received any treatment or diagnosis of prostate 
disability in service or that he had any problems with the 
prostate in service.  Further, the veteran has not made any 
credible allegation that he was exposed to Agent Orange or 
any herbicides in service.  Without such allegations there 
was no basis for the RO to attempt to conduct any further 
development in this case.  The Board does note that in regard 
to the veteran's earlier claim for PTSD, the veteran received 
an August 2003 letter requesting that he fill out VA forms 
13055 and 134075 to enable the RO to attempt to reconstruct 
medical data from service.  

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
veteran's service connection claims.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case, there is no evidence that a prostate 
disability became manifest in service.  Accordingly, a VA 
examination is not necessary.   

Additionally, the Board does not find that an examination is 
necessary for proper adjudication of the veteran's section 
1151 claim.  As explained, below, there is no indication in 
the record that any part of the veteran's prostate disability 
was a result of VA medical treatment.  Accordingly, a VA 
examination is not necessary.      
The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

A June 2002 VA progress note shows a diagnostic impression of 
prostatitism.  The veteran had been treated with Terazosin 
and then Flomax.  

An April 2003 VA primary care note shows that one of the 
veteran's medical problems was benign prostatic hypertrophy.  

In July 2003, the veteran submitted a claim for service 
connection for prostatism.  He indicated that he was taking 
Tamulosin once per day and was receiving treatment at the VA 
Medical Center (VAMC) in Loma Linda.  

In an October 2003 statement the veteran's representative 
indicated that the veteran's claim for prostate condition was 
based on exposure to herbicides while in service in Korea. 

In a November 2003 statement the veteran indicated that he 
worked at a POL dump in Korea in 1956, along with eight other 
servicemen.  He loaded fuel barrels on and off trucks.  They 
would all get fuel spills on their hands, faces, clothing and 
footwear.  Some of the barrels were marked with a skull and 
crossbones and some had no label other than "fuel."  The 
barrels were also color coded with red, blue, orange, green 
and silver labels.  The men were not able to take showers 
during the duty but had to wait until the end of their shift.  

February 2004 St Mary's hospital admission documentation 
noted that the veteran had benign prostatic hypertrophy and 
that he experienced urinary frequency.  

In an April 2004 statement the veteran reiterated that he was 
tasked with loading/unloading trucks with chemicals while in 
service and that the chemical barrels came in different 
colors.  Some were yellow with blue bands, some were green 
with blue bands and some were red with yellow bands.  He 
could never wash or get the smell out of his skin and he was 
not permitted to go to the dispensary to be treated for the 
blisters, sores or cuts or the burning and itching.  In a 
separate April 2004 statement the veteran alleged that the 
chemical exposure had caused his prostatism. 

In a July 2005 claim the veteran indicated that in April 2003 
he was seen at the VAMC in Loma Linda regarding his prostate.  
A blood test showed high readings for the prostate but 
nothing was done.  A recent blood test ordered by the VA 
showed continued high readings and the veteran alleged that 
his doctor had informed him that the readings should have 
been acted on back in 2003.  The readings strongly indicated 
cancer.   

In a September 2006 statement the veteran indicated that his 
claim for prostate cancer was based on dioxin exposure in 
Korea.  

At his September 2008 Board hearing the veteran indicated 
that he had had prostate cancer in the past but did not know 
if he had it currently because he had not seen a doctor since 
2007 when he had radiation therapy done in Long Beach.  The 
veteran also indicated that he was exposed to some type of 
herbicide in service during months of training in the 
mountains near Seoul.  He would load and unload the barrels 
of chemicals and the barrels would leak chemicals all over 
his body.  He indicated that these barrels contained 
herbicides.  He was not allowed to go to the branch clinic or 
first aid station to inform them that he might have been 
exposed to the chemicals.  Then after service he did not seek 
any treatment for prostate problems as he did not know he had 
cancer until he got sick in 2003, had his tonsils removed and 
found that he had "prostate form of cancer."  The veteran 
alleged that the cancer had to be related to his military 
service because there was no other place that he could have 
gotten it.  The veteran further alleged that the VA medical 
personnel were negligent in regard to the veteran's health 
care in that they did not check him for possible cancer or 
cancer risks when he was released from service.  The veteran 
noted that he was not afforded a separation examination prior 
to him being sent home.  

At the Board hearing the veteran and his representative 
submitted a letter from a VA treating physician, Dr. B, 
indicating that the veteran had been diagnosed with Non-
Hodgkin's lymphoma in September 2003. 

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Certain listed, chronic disabilities, including prostate 
cancer, are presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include Prostate 
Cancer) to a degree of 10 percent or more at any time after 
service, the veteran is entitled to service connection even 
though there is no record of such disease during service.  
38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown:  
(1) disability/additional disability, (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to 
section 1151 claims was promulgated for claims filed on or 
after October 1, 1997, such as this appellant's claim 
(received in August 2000).  See 69 Fed. Reg. 46,426 (Aug. 3, 
2004) (codified as amended at 38 C.F.R. § 3.361 (2007)).  In 
determining whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  Additional 
disability or death caused by a veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination. 
 38 C.F.R. § 3.361(c)(1).  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 
38 C.F.R. § 17.32.  Minor deviations from the requirements of 
38 C.F.R. § 17.32 that are immaterial under the circumstances 
of a case will not defeat a finding of informed consent.  
38 C.F.R. § 3.361(d)(1).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Service Connection for prostate disability to include 
prostate cancer

The veteran alleges that he has prostate cancer due to Agent 
Orange exposure in service.  The evidence of record does not 
support this allegation, however.  First, it is not 
affirmatively shown that the veteran has prostate cancer.  
Notably, none of the medical evidence of record shows a 
diagnosis of prostate cancer.  Also, the May 2008 letter from 
the veteran's treating physician, Dr. B, did not note that 
the veteran has prostate cancer but instead indicated that he 
had Non-Hodgkin's lymphoma.  Additionally, although the 
veteran did testify at his September 2008 hearing that he had 
prostate cancer, his answers to follow up questions indicated 
that the "prostate form of cancer" to which he was 
referring was actually his lymphoma of the tonsils (i.e. the 
Non Hodgkin's lymphoma referred to by Dr. B).  Accordingly, 
the evidence of record does not establish that the veteran 
currently has prostate cancer and service connection for this 
disease/disability is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992):  (In the absence of proof 
of current disability, there can be no valid claim of service 
connection). 

Even if the veteran were shown to have prostate cancer, the 
evidence of record does not establish that it became manifest 
in service or is related to service.  The veteran has not 
alleged that he had any prostate problems in service and the 
first evidence of record of such problems is from 2003, some 
49 years after service.  A lengthy interval of time between 
service and initial post service manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Also, although the veteran contends that his alleged current 
prostate cancer is related to herbicide exposure from loading 
and unloading Agent Orange in service, there is also no 
credible evidence that the veteran was actually exposed to 
Agent Orange or any other herbicide.  Although the veteran 
may very well have been responsible for loading and unloading 
chemicals and the chemicals may have also come into contact 
with his skin, it is clear from the record that the veteran 
was not aware of what types chemicals he was unloading (other 
than generally noting that he unloaded fuel) and given that 
he served in the mid 1950s in Korea, rather at a later time 
in Vietnam or Korea, the Board does not find his assertion 
that he was involved in unloading and loading Agent Orange or 
other herbicide credible.  Accordingly, given that the 
evidence does not establish either that the veteran currently 
has prostate cancer or that he was exposed to Agent Orange or 
other herbicide in service, there is no basis for granting 
service connection for prostate cancer based on herbicide 
exposure.  

The record does establish that the veteran has some level of 
prostate disability in the form of benign prostatic 
hypertrophy.  There is no evidence of record showing that 
this became manifest in service or is related to service, nor 
has the veteran alleged that he had any prostate problems in 
service.  Additionally, as noted above, the first evidence of 
record of such problems is from 2003, some 49 years after 
service and such a lengthy interval of time between service 
and initial post service manifestation of a "disability" 
for which service connection is sought is, of itself, a 
factor against a finding that the disability was incurred or 
aggravated in service.  Maxson, 230 F.3d 1330 (Fed. Cir. 
2000).  Additionally, although the veteran has contended that 
his benign prostatic hypertrophy is related to Agent Orange 
exposure in service, once again, the evidence does not 
establish that the veteran incurred exposure to Agent Orange 
or other herbicide.  Accordingly, given that the evidence 
does not establish either that prostate disability became 
manifest in service or is related to service, including Agent 
Orange exposure therein, there is no basis for granting 
service connection for prostate cancer based on herbicide 
exposure.    

Section 1151 compensation for prostate disability

Although the evidence does establish that the veteran has 
some level of prostate disability, there is no competent 
medical evidence of record indicating that VA health care 
caused such disability.  Instead the evidence simply shows 
that the veteran was found to have benign prostatic 
hypertrophy around June 2002 and that he has received 
pharmaceutical treatment for the problem with 
Tamulosin/Flomax.  The veteran has contended that VA was at 
fault in regard to medical care related to his prostate 
disability in that he was not given a separation examination 
prior to discharge from service and because VA medical 
personnel did not take any action to prevent him from getting 
prostate cancer after his prostate problem was discovered 
through a blood test showing an abnormally high amount of 
prostate specific antigen.  

The evidence of record, however, does not support either of 
the veteran's contentions.  There is simply no evidence that 
the lack of a separation examination has any connection with 
the veteran's current prostate problems.  As there is no 
indication that the veteran had any prostate difficulty 
during service and as there is also no indication that the 
veteran was exposed to herbicides, which might put him at 
risk for prostate problems, a separation examination could 
not have served any useful purpose in providing any 
preventative care or preventative information pertaining to 
future prostate problems.  Also, the record contradicts the 
veteran's assertion that VA did not take any action to 
provide treatment to the veteran once it determined he had 
benign prostatic hypertrophy.  To the contrary, the record 
shows that the veteran was put on medication (i.e. Tamulosin) 
for the problem after it was discovered.  

Further, even if the veterans allegation is accurate that VA 
did not take appropriate steps to warn him that he was at 
increased risk for prostate cancer or to otherwise take 
action to prevent him from getting prostate cancer, the 
record does not establish that the veteran has prostate 
cancer or that he has any prostate disability other than 
benign prostatic disability.  Thus, even if VA, after 
determining the veteran had benign prostatic hypertrophy, 
were shown to be somehow at fault regarding preventative care 
related to the potential development of prostate cancer, it 
is not shown that such fault resulted in any additional 
disability.    

In summary, given that it is not shown that the veteran 
incurred any additional disability as a result of VA medical 
treatment and given that VA is not shown to be at fault in 
the provision of medical care for the veteran's prostate 
disability, compensation under 38 U.S.C.A. § 1151 for 
prostate disability to include prostate cancer is not 
warranted.  
  
 
ORDER

Entitlement to service connection for prostate disability to 
include prostate cancer, including based on herbicide 
exposure is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
prostate disability to include prostate cancer is denied.    


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  
In the instant case the evidence of record does show an 
established DSM IV diagnosis of PTSD.  In addition the 
veteran has reported a number of stressor events in service.  
A number of these events would not be capable of 
corroboration through the efforts of the U.S. Army & Joint 
Services Records Research Center (JSRRC) but the veteran has 
identified one stressor event that could potentially be 
corroborated by JSSRC.  In a 2003 stressor statement the 
veteran indicated that around April 1956, he and other 
soldiers in his unit were exposed to sniper fire, resulting 
in some soldiers being killed.  He noted at the time that he 
was part of the C (Charlie) and F (Fox) Companies of the 32nd 
Infantry Regiment, (which in turn was part of the 7th 
Infantry Division).  Given that it may be possible to 
determine whether servicemen from either of these companies 
was exposed to sniper while on guard duty during this time 
period, and whether anyone in the units was killed in action 
during this time period, a Remand is necessary to attempt to 
determine whether this was the case.  If it is corroborated 
that C or F Company servicemen were exposed to sniper fire 
while on guard duty during the time frame around April 1956, 
the veteran should be scheduled for a VA examination to 
determine whether the veteran has PTSD as a result of this 
corroborated stressor event.   

The Board also notes that in a July 2005 statement the 
veteran provided a list of servicemen who served with him in 
F Company in Korea.  On Remand the RO should inform the 
veteran that if he is able to locate any of these 
individuals, he may have them submit "buddy statements," 
which might support (i.e. corroborate) his account of the 
stressor events he experienced in service.      

Accordingly, the case is REMANDED for the following action:

1.   The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for PTSD since 
March 2006 and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified.  
The RO should also advise the veteran that 
if he is able to contact the F Company 
service members he listed in his July 2005 
letter, he may have them submit "buddy 
statements" to lend support (i.e. 
corroborate) his account of his stressor 
events in service.   

2.  The RO should make a request to JSRRC 
to search for corroborating records of the 
veteran's reported stressor event, the 7th 
Infantry, 32nd Regiment, C and F Companies 
servicemen being exposed to sniper fire 
while on guard duty between March 1, 1956 
and May 31, 1956.  JSSRC should also 
attempt to ascertain whether any 
individuals from these units were killed 
or wounded in action as a result of sniper 
fire during this time frame.  The RO 
should ask JSRRC to search all available 
sources pertaining to these two companies 
including casualty reports and morning 
reports.

3.  If, and only if, corroborating evidence 
of one of the veteran's  alleged stressor 
events (to include receipt of sniper fire 
by C and F Companies) is received, the RO 
should arrange for the veteran to be 
examined by a psychiatrist to determine 
whether he has PTSD resulting from such 
stressor event.  The examiner should review 
the claims file and provide an explanation 
of the rationale for the opinion given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


